Citation Nr: 0022354	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-07 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for flat feet.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a GI 
(gastrointestinal) disorder.

Entitlement to service connection for a bilateral knee 
condition, a low back disorder, sinusitis, and diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968 and from September 1968 to February 1972.

An October 1980 RO rating decision denied service connection 
for flat feet and an ulcer condition, a GI disorder.  The 
veteran was notified of the determinations in November 1980 
and he did not appeal.

In 1993 and later years, the veteran submitted claims for 
service connection for a bilateral knee condition, a low back 
disorder, sinusitis, and diabetes mellitus, and an 
application to reopen the claims for service connection for 
flat feet and a GI disorder.  The appeal concerning the 
veteran's back arises from a February 1994 rating action.  
The appeal concerning flat feet, the knees and diabetes 
arises from a May 1996 rating action, and the appeal 
regarding sinusitis and a GI disorder arises from a July 1997 
decision.  


FINDINGS OF FACT

1.  By an unappealed October 1980 RO rating decision, service 
connection for flat feet and an ulcer condition was denied.

2.  Evidence received subsequent to the October 1980 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for flat feet.

3.  Evidence received subsequent to the October 1980 RO 
rating decision regarding a GI disorder, is not of such 
significance that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
that disability.

4.  The veteran has not submitted competent (medical) 
evidence linking his flat feet, bilateral knee condition, low 
back disorder, sinus condition, and diabetes mellitus, first 
found many years after service, to an incident of service.


CONCLUSIONS OF LAW

1.  The unappealed October 1980 RO rating decision, denying 
service connection for flat feet and an ulcer condition, is 
final.  38 U.S.C.A. § 7105, previously 4005, (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence has been received to reopen the 
claim for service connection for flat feet.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  New and material evidence has not been received to reopen 
the claim for service connection for a GI disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The claims for service connection for flat feet, a 
bilateral knee condition, a low back disorder, sinus 
condition, and diabetes mellitus are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for Flat Feet and a GI 
Disorder

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where a peptic ulcer becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran did not appeal the October 1980 RO rating 
decision, denying service connection for flat feet and an 
ulcer condition, and those determinations are final with the 
exception that he may later reopen the claims if new and 
material evidence is submitted.   38 U.S.C.A. §§ 5108, 7105, 
previously 4005; 38 C.F.R. §§ 3.156(a), 20.1103.  The 
question now presented is whether new and material evidence 
has been submitted since the October 1980 RO rating to permit 
reopening of the claims.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the veteran now has the claimed 
disabilities and, if so, whether they are related to an 
incident of service).  For evidence to be new and material it 
must be of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if the Board 
determines that new and material evidence has been presented, 
it next must determine, as part of its "review [of] the 
former disposition of the claim" under section 5108, whether 
the veteran's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  

With regard to the claim for service connection for flat 
feet, the Board notes that the RO denied this claim in 1996, 
as not well grounded.  In light of the October 1980 RO rating 
decision, denying service connection for flat feet, the Board 
must first determine whether new and material evidence has 
been submitted to reopen this claim.  

The evidence of record at the time of the October 1980 RO 
rating decision consisted of the service medical records and 
a report of the veteran's VA medical examination in May 1980.  
These records did not show the presence of flat feet.  Since 
then, various evidence has been submitted, including 
statements of the veteran to the effect that he has flat feet 
that had their onset in service and VA medical records that 
now show the presence of flat feet.  Since the evidence now 
shows the presence of the claimed disability and there are 
statements from the veteran linking it to service, the Board 
finds that this evidence is of such signifance that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for flat feet.  Hence, new and 
material evidence has been received to reopen this claim.  
38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.

Having reopened this claim, the question now for the Board to 
answer is whether the veteran has presented evidence of a 
well-grounded claim for service connection for flat feet; 
that is, evidence which shows that the claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, the appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the 
claims.  Murphy at 81.  The Court has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

While the medical evidence shows that the veteran now has 
flat feet, there is no medical evidence linking this 
condition, first shown many years after service, to an 
incident of service.  A claim for service connection of a 
disability is not well grounded where there is no medical 
evidence linking it to an incident of service.  Caluza, 7 
Vet. App. 498.

The Board notes that statements from the veteran link his 
flat feet to service.  This lay evidence, however, is not 
sufficient to demonstrate the presence of flat feet in 
service or to support the veteran's claim for service 
connection for this disability since he is not competent to 
offer valid medical opinions. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Since there is no competent (medical) evidence linking the 
veteran's flat feet, first found many years after service, to 
service, the claim for service connection for this disability 
is not plausible.  Hence, it is denied as not well grounded.

With regard as to whether there is new and material evidence 
to reopen the claim for service connection for a GI disorder, 
the evidence of record in October 1980 consisted of 
statements from the veteran to the effect that he had GI 
problems in service, service medical records that showed 
treatment for acute GI problems, and the report of his VA 
medical examination in May 1980 that did not show the 
presence of a GI disorder.  Since then, the veteran has 
submitted additional statements to the effect that his GI 
disorder had its onset in service, but this evidence is 
similar to his statements of record in October 1980 and not 
new evidence.  38 C.F.R. § 3.156(a).  VA and private medical 
reports of the veteran's treatment and evaluations in the 
1970's, 1980's, and 1990's were also received.  These show 
the presence of a condition of the digestive system, but not 
until the 1990's and they do not link the disorder to 
service.  Thus, they are not of such significance that they 
must be considered in order to fairly decide the merits of 
the claim for service connection for a GI disorder.  Hodge, 
155 F. 3d 1356.  Hence, the Board finds that there is no new 
and material evidence to reopen the claim for service 
connection for a GI disorder.


II.  Service Connection for a Bilateral Knee Condition, a Low 
Back Disorder, Sinusitis, and Diabetes Mellitus


As noted in section I of this decision, the veteran has the 
obligation to submit evidence of a well-grounded claim when 
requesting service connection for a disability.  If he does 
not, the claim will be denied as not well grounded without VA 
assistance in the development of the claim.

With regard to the claim for service connection for a 
bilateral knee condition, the service medical records show 
that the veteran was seen for complaints of right knee pain 
in March 1967.  A right knee disorder was not found at that 
time.  Nor do the other service medical records, including 
reports of medical examinations for separation from service 
in July 1968, for reenlistment into service in August 1968, 
and for separation from service in January 1972.  The post-
service medical records show that the veteran was seen for 
knee problems in the late 1980's and a VA letter dated in 
January 1994 and signed by a physician shows that the veteran 
has osteoarthritis of the knees.  The medical evidence, 
however, does not link the veteran's current bilateral knee 
condition, first found many years after service, to an 
incident of service.  A claim for service connection for a 
disability is not well grounded where there is no medical 
evidence linking the claimed disability to an incident of 
service.  Caluza, 7 Vet. App. 498.

With regard to the claim for service connection for a low 
back disorder, the service medical records are negative for a 
low back disorder.  The post-service medical records do not 
show the presence of a chronic back condition until 
approximately 1990.  VA X-rays of the lumbosacral spine in 
July 1990 showed minimal hypertrophic changes of lumbar 
bodies and calcifications in the region of the adrenals.  The 
medical evidence, however, does not link the veteran's low 
back condition, first found many years after service, to an 
incident in service.  As stated above, a claim for service 
connection for a disability is not well grounded where there 
is no medical evidence linking the claimed disability to an 
incident of service.  Caluza, 7 Vet. App. 498.

With regard to the claim for service connection for 
sinusitis, service medical records reveal that the veteran 
gave a history of sinus problems at the time of his medical 
examination for entry into service in June 1966.  These 
medical records, including reports of medical examinations in 
July 1968, August 1968, and January 1972, are negative for 
sinus problems.  The post-service medical records do not 
indicate the presence of sinus problems until the 1990's.  A 
VA letter dated in October 1995, signed by a physician, notes 
that the veteran was being treated for a sinus problem, but 
there is no medical evidence linking the veteran's sinus 
problem, first found in the 1990's, to an incident of 
service.  Accordingly, this claim is not well grounded.  
Caluza, 7 Vet. App. 498.

With regard to the claim for diabetes mellitus, the service 
medical records do not show the presence of this condition.  
A urinalysis conducted in conjunction with the veteran's 
medical examination for separation from service in January 
1972 was negative for sugar.  The post-service medical 
records do not reveal the presence of diabetes mellitus until 
the 1990's.  A VA summary of the veteran's hospitalization 
from May to June 1993 shows the diagnosis of NIDDM (non-
insulin-dependent diabetes mellitus) and notes a history of 
this condition for 26 to 28 years.  This reported history, 
however, is not otherwise supported by any medical records 
and is recorded as information simply provided by the 
veteran.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore V. Brown, 8 Vet. App. 406 
(1995).  Thus, the claim for service connection for diabetes 
mellitus must be denied as not well grounded.  

Statements from the veteran are to the effect that his 
bilateral knee condition, low back disorder, sinus problem, 
and diabetes mellitus had their onset in service, and he 
testified in July 1995 to the effect that his low back 
condition is due to an injury in service.  Lacking medical 
expertise, however, this lay evidence is not sufficient to 
support the claims for service connection for these 
disabilities.  Espiritu, 2 Vet. App. 492.

Since there is no competent (medical) evidence linking the 
veteran's bilateral knee condition, low back disorder, sinus 
problem, and diabetes mellitus, first demonstrated many years 
after service, to incidents of service, the claims for 
service connection for these conditions are not plausible.  
Hence, they are denied as not well grounded.

The veteran is advised that he may reopen any claim for 
service connection of a disability denied in this decision at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical opinion linking the claimed condition 
to an incident of service.  Robinette, 8 Vet. App. 69.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
flat feet is granted; but the claim for service connection 
for flat feet is denied as not well grounded.

The application to reopen the claim for service connection 
for a GI disorder is denied.

The claims for service connection for a bilateral knee 
condition, a low back disorder, sinusitis, and diabetes 
mellitus are denied.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


